Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment	
The amendment submitted November 30, 2020 has been accepted and entered.  Claims 7, 17-18 are cancelled.  No claims are amended.  No new claims are added.  Thus, claims 1-6, 8-16, 19-23 are examined. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reil et al (EP 2600139).
Regarding claim 1, Reil et al discloses a method of calibrating an optical detector (See Figs. 1 and 2) comprising: positioning a calibration block (30) relative to the optical detector (8) (See Fig. 2, (See Section Description - paragraph 5); and determining a first calibration point of the detector using the calibration block (i.e. calibration) (See Section Description –  paragraph 5 and last paragraph).  

Regarding claim 3, Reil et al discloses further comprising adjusting at least one parameter of the detector if the obscuration is outside the allowable range (See Section Description – last paragraph).
Regarding claim 5, Reil et al discloses wherein positioning the calibration block relative to the optical detector (6) includes mounting the calibration block (30) within at least one sensing volume of the optical detector (See Fig. 2).
Regarding claim 6, Reil et al discloses wherein the method of calibrating the optical detector occurs at a calibration station of a manufacturing line (Section Description - paragraph 5).
Claim(s) 12-16, 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Debreczeny et al (US 2009/0075248 A1).
Regarding claim 12, Debreczeny et al discloses a calibration block (calibration cup) (paragraph [0099]) for use with a detector comprising: a body including a base material and a plurality of particles mixed within the base material such that the body has a known obscuration (paragraph [0100]).
Regarding claim 13, Debreczeny et al discloses wherein the known obscuration is representative of a presence of aerosolized particles (paragraph [0054]).
Regarding claims 14-15, Debreczeny et al discloses wherein the aerosolized particles are representative of a colored smoke (paragraph [0054]).
Regarding claim 16, Debreczeny et al discloses wherein a coating is applied to at least a portion of an exterior surface of the calibration block (Section Description – paragraph 13).

Regarding claim 20, Debreczeny et al discloses wherein a first surface of the calibration block is positionable in direct contact with a surface of the detector, the first surface having a contour complementary to the surface of the detector (paragraphs [0099]-[0100]).
Regarding claim 21, Debreczeny et al discloses wherein the base material is optically transparent (paragraphs [0099]-[0100]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reil et al (EP 2600139) in view of Debreczeny et al (US 2009/0075248 A1).
Regarding claims 4, Reil et al discloses all of the limitations of parent claim 1, as described above, however Reil et al is silent with regards to mounting a primary surface to calibration block.  Debreczeny et al discloses to positioning the calibration block relative of the optical detector includes mounting a primary surface of calibration block in direct contact with a surface of the optical detector 
Regarding claims 8, Reil et al discloses all of the limitations of parent claim 1, as described above, however Reil et al is silent with regards to a second calibration block.  Debreczeny et al discloses positioning a second calibration block relative to the optical detector; and determining a second calibration point of the optical detector using the second calibration block (paragraphs [0099]-[0100]).  Thus, it would have been obvious to modify Reil et al to positon a second block, as taught supra by Debreczeny et al, so as to enable an improved reliability of the calibration. 
Regarding claim 9, Debreczeny et al discloses emitting light from the at least one light source of the detector; receiving scattered light from the second calibration block at the at least one light sensing device; determining a second obscuration based on the scattered light; and comparing the second obscuration with a second allowable range (paragraphs [0099]-[0100]).  
Regarding claim 10, Debreczeny et al discloses wherein positioning the second calibration block relative to the optical detector further comprises removing the calibration block (paragraphs [0099]-[0100]).  
Regarding claim 11, Debreczeny et al discloses multipoint calibrations (paragraphs [0099]-[0100]).  
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debreczeny et al (US 2009/0075248 A1) in view of Reil et al (EP 2600139).
Regarding claims 22, Debreczeny et al discloses all of the limitations of parent claim 12, as described above, however Debreczeny et al is silent with regards to coating of particles.  Reil et al discloses coating plurality of particles (Section Description – paragraph 11).  Thus, it would have been obvious to modify Debreczeny et al to coat the particles, so as to prevent plurality of particles from adhering. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/